DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on February 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11123185 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexa Johnston on 2/23/22.
The application has been amended as follows: 

2. The steerable catheter of claim 1, wherein [[a]]the distal end portion of the pull wire is fixed to a metal ring at least partially embedded in a distal end portion of the outer polymeric layer.

12. A steerable catheter, comprising: 

a slide nut disposed within the threaded shaft and having an external threaded surface engaging the internal threaded surface of the threaded shaft; 
a first steerable shaft extending from the handle, the shaft comprising a main lumen, an inner polymeric layer surrounding the main lumen, a braided layer surrounding the inner polymeric layer, and an outer polymeric layer surrounding the braided layer, the outer polymeric Page 3 of 13Attorney Reference Number THVDL-5911US107487-78370-09Application Number 16/994,945layer defining a pull wire lumen, the steerable shaft further comprising a pull wire extending through the pull wire lumen; 
a second shaft extending from the handle through the first shaft; 
a balloon coupled to a distal end portion of the second shaft, the balloon being movable between an inflated configuration and a deflated configuration; 
wherein the pull wire has a proximal end portion coupled to the steering mechanism and a distal end portion fixed relative to the first steerable shaft, wherein the steering mechanism is configured to adjust tension in the pull wire, thereby adjusting a curvature of the first steerable shaft and the second shaft; 
wherein [[a]]the proximal end portion of the pull wire is connected to the slide nut via a pin, the proximal end portion of the pull wire extending into the pin such that the pin is crimped around the pull wire; and 
wherein the threaded shaft is rotatable relative to the housing to produce axial movement of the slide nut within the threaded shaft such that axial movement of the slide nut adjusts tension in the pull wire to adjust a curvature of the steerable shaft.

17. A medical assembly for replacing a native heart valve,Page 4 of 13Attorney Reference Number THVDL-5911US10 7487-78370-09Application Number 16/994,945comprising: 

a handle;
a steerable shaft extending from the handle, the steerable shaft comprising a steerable distal portion, a non-steerable proximal portion, a main lumen, an inner polymeric layer surrounding the main lumen, a braided layer surrounding the inner polymeric layer, and an outer layer surrounding the braided layer, the outer layer defining a pull wire lumen, and
 a pull wire extending from the handle and through the pull wire lumen, the pull wire having a distal end portion coupled to a distal end of the steerable shaft, 
[[a]]the handle comprising: 
a housing, 
a threaded shaft disposed in the housing and having an internal threaded surface, 
a rotatable knob separate from the housing and coupled to the threaded shaft, and 
a slide nut disposed within the threaded shaft and having a central bore and an external threaded surface engaging the internal threaded surface of the threaded shaft, wherein a proximal end portion of the pull wire is connected to the slide nut via a pin disposed in a longitudinally extending slot in a side wall of the slide nut, the threaded shaft being rotatable relative to the housing to produce axial movement of the slide nut within the threaded shaft such that the axial movement of the slide nut adjusts tension in the pull wire to adjust a curvature of the steerable shaft; 
an inflatable balloon disposed along a distal end portion of the steerable catheter; and 
a prosthetic heart valve configured to be mounted in a radially compressed state on the balloon for delivery through a patient's vasculature, the prosthetic heart valve comprising a radially compressible and expandable stent and a flexible valve structure mounted within the stent, wherein inflation of the balloon is effective to radially expand the prosthetic valve from the radially compressed state to a radially expanded state; and 


18. The [[delivery]]medical assembly of claim 17, wherein the steerable shaft is a first shaft, wherein the steerable catheter further comprises an additional shaft extending at least partially through the first shaft, and wherein the balloon is coupled to a distal end portion of the second shaft.  

19. The [[delivery]]medical assembly of claim 17, further comprising an adjustment knob coupled to the threaded [[sleeve]]shaft and configured to be rotatable relative to the handle to cause axial movement of the slide nut relative to the threaded shaft.  

20. The [[delivery]]medical assembly of claim 17, wherein [[a]]the distal end portion of the pull wire is fixed to a metal ring connected to a distal end portion of the outer layer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record alone or in combination fails to disclose or make obvious a steerable catheter having a rotatable knob separate from a housing and coupled to a threaded shafted, a slide nut within the threaded shaft, a proximal end portion of a pull wire connected to the slide nut via a pin disposed in a longitudinally extending slot in a side wall of the slide nut, the proximal end portion of the pull wire extending into the pin such that the pin is crimped around the pull wire in combination with the other elements as recited in claims 1, 12 and 17.
The closest prior art of record Scheibe et al (US2007/0260223), teaches in the same field of art, a steerable catheter, comprising: 

a housing (145), a threaded shaft (shaft within rotating knob 142 having internal threads 143, see Fig. 5) disposed in the housing and having an internal threaded surface (143), a rotatable knob (142) separate from the housing and coupled to the threaded shaft (see Fig. 5) and a slide nut (146) disposed within the threaded shaft, the slide nut having a central bore (bore that shaft 120 passes through, see Fig. 5) and an external threaded surface (see Fig. 6) engaging the internal threaded surface of the threaded shaft (Paragraph [0021]). However, Scheibe is silent regarding wherein a proximal end portion of the pull wire is connected to the slide nut via a pin disposed in a longitudinally extending slot in a side wall of the slide nut, the proximal end portion of the pull wire extending into the pin such that the pin is crimped around the pull wire.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A.M/Examiner, Art Unit 3771             
	

                                                                                                                                                                                                                                                      

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771